DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, 15-17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boothroyd (US 8,388,138 B1).
As of claim 1, Boothroyd teaches a projection system [fig 6A], comprising: a projector (projection display system) [fig 6A] operable to generate a polarized light output (having 1st and 2nd polarizations generated by polarizing beam-splitter 10) [fig 6A] and project the polarized light output along a beam path (towards screen 60) [fig 6A], the polarized light output including at least a first polarized light component having a first polarization direction and a second polarized light component having a second polarization direction orthogonal to the first polarization direction (the first polarization is s-polarized and the second polarization is p-polarized) (col 22, lines 44-46) (s and p polarizations are orthogonal to each other); a wave-plate 70 [fig 6A] received in the beam path (from polarizing beam-splitter 10) [fig 6A], the wave-plate 70 [fig 6A] structured to rotate at least one of the first polarized light component and the second st and 2nd polarizations) in the beam path (from polarizing beam-splitter 10) [fig 6A], the polarized projection screen 60 [fig 6A] having a screen polarization direction (screen 60 is polarized with both 1st and 2nd polarizations); and wherein the common polarization direction is aligned with the screen polarization direction to minimize absorption loss of the polarized light output (For "off" pixels, the polarization state of the output image light is unchanged, is still in the first polarization, thus it is absorbed by the internal polarizer within the micro-display panel 32L and any residue light from the "off" pixels is further reduced by the polarizing beam-splitter 10 by reflecting the light out of the imaging path of the projection lens. Therefore, very high contrast images can be obtained) (col 12, lines 7-12).
As of claim 10, Boothroyd teaches the common polarization direction (1st and 2nd polarization on screen 60) [fig 6A] is substantially aligned with the first polarization direction (For "on" pixels, the polarization state of the image light is rotated to the first polarization. Thus the "on" pixel image light is reflected by the polarizing beam-splitter 10 and passes through the optional wave-plate 70 and is then projected onto the screen 60 by the projection lens 50. For "off" pixels, the polarization state of the output image 
As of claim 11, Boothroyd teaches the common polarization direction (1st and 2nd polarization on screen 60) [fig 6A] is substantially aligned with the second polarization direction (For "off" pixels, the polarization state of the output image light is unchanged, is still in the second polarization, thus it is absorbed by the internal polarizer within the microdisplay panel 32R and any residue light from the "off" pixels is further reduced by the polarizing beam-splitter 10 by transmitting the light out of the imaging path of the projection lens) (col 12, lines 2-12).
As of claim 15, Boothroyd teaches the polarized projection screen 60) [fig 6A] is a front projection screen (col 12, lines 15-16).
As of claim 16, Boothroyd teaches the projector [fig 6A] generates the first polarized light component and the second polarized light component separately (two illumination systems 8L and 8R) [fig 6A] and combines the first polarized light component and the second polarized light component using a prism 10 [fig 6A].
As of claim 17, Boothroyd teaches a projection system [fig 6A] for use with a polarized projection screen (screen 60 is polarized with both 1st and 2nd polarizations) [fig 6A] having a screen polarization direction (1st and 2nd polarizations) [fig 6A], the projection system [fig 6A] comprising: a projector (projection display system) [fig 6A] operable to generate a polarized light output (1st and 2nd polarizations) [fig 6A] and project the polarized light output (1st and 2nd polarizations) [fig 6A] along a beam path 
As of claim 19, Boothroyd teaches a method of increasing a color gamut of an image (very high contrast images) (col 12, lines 7-12) of a projection system [fig 6A]: generating a polarized light output 8L [fig 6A] including a first polarized light component st and 2nd polarization) [fig 6A] along a beam path through a wave-plate 70 [fig 6A] and towards a polarized projection screen 60 [fig 6A] having a linear screen polarization direction (col 12, lines 40-41), the wave-plate structured to rotate at least one of the first polarized light component and the second polarized light component such that the first polarized light component and the second polarized light component (For "on" pixels, the polarization state of the image light is rotated to the second polarization. Thus the "on" pixel image light passes through the polarizing beam-splitter 10 and the optional wave-plate 70 and is then projected onto the screen 60 by the projection lens 50. For "off" pixels, the polarization state of the output image light is unchanged, is still in the first polarization) (col 11, lines 53-58) have a common linear polarization direction (col 12, lines 40-41) aligned with the linear screen polarization direction to minimize absorption loss of the polarized light output (For "off" pixels, the polarization state of the output image light is unchanged, is still in the first polarization, thus it is absorbed by the internal polarizer within the micro-display panel 32L and any residue light from the "off" pixels is further reduced by the polarizing beam-splitter 10 by reflecting the light out of the imaging path of the projection lens. Therefore, very high contrast images can be obtained) (col 12, lines 7-12), and wherein the wave-plate 70 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 12 are rejected under 35 U.S.C. 103 as being un-patentable over Boothroyd (US 8,388,138 B1) in view of Ooto (US 2005/0180296 A1).
Boothroyd teaches the invention as cited above except for the wave-plate is a multiple-order wave-plate; the wave-plate is a third order wave-plate and the wave-plate is made of single crystal quartz.
Ooto teaches a wave-plate 43 [fig 7(b)] having a third order wave-plate (multiple order or third order 180°) [0087] and the wave-plate 23 [fig 1] is made of single crystal quartz [0059].
Ooto teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the wave-plate is a multiple-order wave-plate and the wave-plate is a third order wave-plate and the wave-plate is made of single crystal quartz as taught by Ooto to the projection system as disclosed by Boothroyd in order for the wavelength dependences are adjusted by changing the multiple orders of the individual wave plates to be laminated and are compensated for each other (Ooto; [0091]).
Claim 9 is rejected under 35 U.S.C. 103 as being un-patentable over Boothroyd (US 8,388,138 B1) in view of Moshrefzadeh et al. (US 6,449,089 B1; Moshrefzadeh).
Boothroyd teaches the projector includes a projection lens 50 [fig 6A].
Boothroyd does not teach the wave-plate is between the projection lens and the polarized projection screen.
Mohrefzadeh teaches a projection screen 1100 [fig 11] assembly having the wave-plate 1102 [fig 11] is between the projection lens 1110 [fig 11] and the polarized projection screen 1100 [fig 11].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the wave-plate is between the projection lens and the polarized projection screen as taught by Mohrefzadeh to the projection system as disclosed by Boothroyd in order to reduce the non-uniformity of retardation for different light rays across the screen assembly (Mohrefzadeh; col 13, 26-27). 
Claim 13 is rejected under 35 U.S.C. 103 as being un-patentable over Boothroyd (US 8,388,138 B1) in view of Duffy (US 9,658,462 B1).
Boothroyd teaches the invention as cited above except for the polarized projection screen includes a linear polarizer layer determining the screen polarization direction, and the common polarization direction is a linear polarization direction.
Duffy teaches a rear projection screen 210 [fig 2] having the polarized projection screen 210 [fig 2] includes a linear polarizer layer 212 (linear polarized film) [fig 2] (col 7, line 15) lines determining the screen polarization direction (linear polarization having linear polarization lens 206) (col 7, line 23-25), and the common polarization direction is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the polarized projection screen includes a linear polarizer layer determining the screen polarization direction, and the common polarization direction is a linear polarization direction as taught by Duffy to the projection system as disclosed by Boothroyd in order for directions of movement from frame to frame of the virtual image, and the edited area of the second program material image can be in opposite directions, so as to provide an enhanced illusion of movement one with respect to the other (Duffy; col 8, 38-43). 
Allowable Subject Matter
Claims 2-6, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Boothroyd (US 8,388,138 B1) teaches a projection display system having two illumination systems 8L and 8R, a polarizing beam-splitter 10 for combining image light, two transmissive LCD micro-display panels 32L and 32R, an optional wave-plate 70, a projection lens 50 and an optional projection screen 60. The polarizing beam-splitter 10 reflects light in a first polarization and transmits light in a second polarization, or vice versa, the first and second polarizations are orthogonal to each other. The illumination systems 8L and 8R generate polarized light beams 4L and 4R in the first and second polarization, respectively. In the embodiment shown in FIG. 6A, the central angle of incidence of light at the beam-
Claims 3-6 are rejected as being dependent on claim 2.
As of claim 14, the closest prior art Boothroyd (US 8,388,138 B1) teaches a projection display system having two illumination systems 8L and 8R, a polarizing beam-splitter 10 for combining image light, two transmissive LCD micro-display panels 32L and 32R, an optional wave-plate 70, a projection lens 50 and an optional projection screen 60. The polarizing beam-splitter 10 reflects light in a first polarization and transmits light in a second polarization, or vice versa, the first and second polarizations 
As of claim 18, the closest prior art Boothroyd (US 8,388,138 B1) teaches a projection display system having two illumination systems 8L and 8R, a polarizing beam-splitter 10 for combining image light, two transmissive LCD micro-display panels 32L and 32R, an optional wave-plate 70, a projection lens 50 and an optional projection screen 60. The polarizing beam-splitter 10 reflects light in a first polarization and 
Claims 19-20 are allowed.
As of claim 19, the closest prior art Boothroyd (US 8,388,138 B1) teaches a projection display system having two illumination systems 8L and 8R, a polarizing beam-splitter 10 for combining image light, two transmissive LCD micro-display panels 
Claim 20 is allowed as being dependent on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Yoon et al. (US 9454067 B2) teaches a laser projector configured to project an image to a back side of a screen and to detect a touch input, comprising a light source configured to irradiate at least one of red, green and blue lights, an infrared light emitting device configured to emit an infrared light to the screen, a light synthesis system configured to synthesize image information comprising color information for each pixel with the light irradiated from the light source so as to emit the synthesized light, a scanner configured to project the synthesized light toward the screen for each pixel, a detector configured to detect an infrared light reflected by an object approaching the screen, and a controller configured to control operations of the light source, the infrared light emitting device and the scanner and to recognize touch input based on the information detected by the detector, such that the laser projector that may perform the projection of the image to the screen and the touch recognition simultaneously may be provided, only to be small-sized;
- Prior Art USUKURA et al. (US 20160274450 A1) teaches a screen having a polarized light scattering layer that scatters horizontally-polarized light; a polarizing layer that blocks horizontally-polarized light and transmits vertically-polarized light; and a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882